.   §5§,\\@'\0‘@\

WRIT No. 12CRO829-83-1

F¥ECE|VED |N
COUF}T CF CF?|M|NAL APPEALS
1N THE
c0URT 0F CRIMINAL- APPEALS MAY ¢31“2015;

OF TEXAS AT AUSTIN

Abel Acosta, Clerk

EX PARTE SPILLERS .
APPLICANI

APPLICANI'S OBJECTIONS TO
FINDINGS OF FACT AND CONCLUSION OF LAW

WITHOUT EVIDENTIARY HEARING ON APPLICATION

FOR WRIT OF HABEAS CORPUS

TABLE OF CONTENTS

COVER SHEET

TABLE OF CONTENTS

INDEX OF AUTHORITIES
STATEMENT OF FACTS

OBJECTIONS

RELIEF

II.

ll

III
IV

VI

INDEX OF AUTHORITIES

web v. SEate, 12 S.W.3d 808, 811 (Tex. Crim. App. 2000)

`11'.1.

§\

STATEMENT OF FACTS

App1icant Spi11ers did not receive the Tria1 Court's

Findings of Fact and Conc1usions of Law without Evidentiary
Hearing on App1ication for writ of Habeas Corpus; Filed hay
11, 2016 with the District C1erk of Ga1veston, County; from
the mail room of the Huntsvi1le Unit, Texas Dept. of Crimina1

JuSti¢e until the 23rd day of May 2016.

applicant submits this Objection within the ten (10) day

time limit from the date of May 23, 2016.

iv.

QBJECTIoN

In the Findings of Fact and Conclusions of law Brief

filed on May 11, 2016, the Court is providing its own statu-

tory construction without precedent.

Texas Courts have clearly placed emphasis on the word

PUNlSHABLE rather than the words as, for, under or any other

noun, adv., or conjunction found in the statute.

"However, this interpretation iso1ates the words "PUNISH-

ABLE under" from their context and fails to differentiate

` between an "enhanced offense" and "enhanced PUNISHMENT". The

level of specificity set out in these statutes suggests that

the "multiple enhancement" that the State asserts is not 1H“

~..t. _.

auth0riZed." Webb V. State, 12 S.W.3d 808, 811 (TCA 2000)
(emphasis added).

Applicant holds that his sentences are illegal and reco-
mends the Court of Criminal Appeals rely on the Origina1 ike
State's Response to 11.07 Application for Post Convivtion
Writ of Habeas Corpus and its Proposed Findings of Fact and

Conclusions of Law filed Dec. 29, 2015 and grant relief.

RELlEF

(1) vacate illegal sentence in cause Nos. 12 CRO828 and
12CROB29,

(2) vacate both enhancement paragraphs, and

(3) ,wave attorney fees in both the original trial and the

direct appeal.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Applicant humbly prays

this Honorable Court grant relief.

RESPECTFULLY SUBMITTED

     

JoSe h E. spé11erS #1862323

CERTIFICATE OF SERVICE
1 certify that a true and correct copy of the foregoing
Objections to Findings of Fact and Conclusions of law without
Evidentiary Hearing on App1icati0n for Writ of Habeas Corpus
was mailed to the District Clerk of Galveston County 600 59th
Street, Suite 4001 Ga1veston, Tx. 77551 by first U.S. postage
prepaid by placing same in Huntsvi1le Unit mailbox on 5“lLFfé»
.o-éf¢ ` Ab¢4»
Joseph E. Spillers #1862823

815 12th street _
Huntsville, Tx. 77348

vi.